Title: To James Madison from Francois de Navoni, 30 November 1807
From: Navoni, Francois de
To: Madison, James



Monsieur
Cagliari le 30. Novembre 1807:

S’approchant la nouvelle année je suis en devoir de la lui souhaiter, des plus heureuses, et une meilleure fin, avec toute sorte de prosperités, et de bonnheurs selont mon Cœeur le desire, que le bon Dieu le comble, de tout ce qu’elle sera à desirer en compagnie de sa respectable famille ala quelle je presente aussi semblables vœux.  Telles Justes expressions seront continuées jusqu’a la mort.
Plusieurs de mes Depeches Je me suis fait un devoir d’Ecrire, la dernière datée le 7: Aoûst passé que certainement lui seront parvennues, et aussi par la même bonté et Justice pris en consideration leur contenu, comme aussi les empressements que J’ai pour etablir le Commerçe de ce bon Sel, et j’ai eû la consolation d’apprendre que le Sel de Sardaigne a eû tout le credit en Amerique, ou J’espere que un tel commerce continuera, autant plus que les Capitaines sont bien accueillis et traités tant de moi, que protegés du Gouvernement, que pour moi c’est d’une grande consolation.
Je ne veux pas l’ennuyer, la suppliant de me faire expedier les Patentes de Consul, ou Agent, comme mieux jugera le Gouvernement, et de même sera une gloire singulière, et une sattisfaction encore pour ce Gouvernement, que depuis l’année 17 me chargea Consul garant.
Si Je puis meriter une reponse par la voye de Livourne adressée a Monsieur le Consul Appleton vraiment me reussira très agreable, comme aussi de pouvoir executer ses ordres, et commendements.  Avec le plus humble respect et obbeissence Je Suis Monsieur Le Très Humble Le très obbeissant & tres Fidel Serviteur

Comt François NavoniAgent


